Exhibit 10.1


[ex10-1.jpg]
FLORIDA COOPERATING BUSINESS BROKERS ASSOCIATION
ASSET PURCHASE & SALE CONTRACT AND RECEIPT


1. PURCHASE & SALE: _Twin Peaks Software, Inc._____________________________
(herein referred to as "Buyer"), hereby offers and agrees to purchase from __K9
Bytes, Inc.______________________________ (herein referred to as "Seller"), upon
terms and conditions hereinafter set forth, the tangible and intangible assets
of the business known as: _K9Bytes, Inc_________________
_____________________________________, located at __4809 E. Busch Blvd. Suite
106 Tampa, FL 33617____________________________________, including but not
limited to, all furniture, fixtures, equipment, tangible assets set forth in
Schedule A, general intangibles, and inventory and accounts receivable (where
applicable).


$205,000
   
A. Total Purchase Price payable as follows:
                   
Includes Real Estate:
Yes
  No    (If Yes, attach Schedule G)            
B. By earnest money deposit held in escrow
by    Neil  S.  Schecht,  Attorney  at  Law
       
$5,000
                  “Escrow Agent” (as evidenced by attached copy of check).
Escrow Agent shall be Neil  S.       Schecht  ,  Attorney  at  Law
,  whose  address  is 3630  W.  Kennedy  Blvd.   Tampa,       FL   33609
and  phone  number  is 813  353  9500 and  fax         number  is 813  350  0300
.                      
C. As additional deposit upon acceptance of offer by Seller, to be received in
the form of a
 
$0.00
           
check within   3  (Three) days by Escrow Agent (for purposes of this contract,
except where
     
noted, all days will refer to calendar days).
                 
D. By a duly executed Promissory Note, in a form reasonably acceptable to both
parties, as
 
$30,750
           
set out in Promissory Note.
                     
Attach Schedule C.
                       
E. By third party financing.
                 
$154,250
                           
Attach Schedule D.
                       
F. By cash, locally drawn certified or cashier’s check, or wire transfer payable
to Closing
 
$15,000
           
Agent at or before Closing.
                     
G. Other – See addendum for details.
             
$0.00
                       
H. Total Purchase Price
                   
$205,000
                       

 
2. ADDENDUMS:
                         
xAsset List Schedule A
   
xThird Party Financing Schedule D
oReal Estate Schedule G
 
oOther Assets Schedule B
   
oAssumed Liabilities Schedule E
 
oWork in Progress Schedule H
 
xPromissory Note Schedule C
oLitigation Schedule F
 
oImmigration Visa Schedule I
 



 
 

--------------------------------------------------------------------------------

 
3. ACCEPTANCE OF OFFER AND COUNTEROFFER: Buyer’s offer shall remain open for
Seller’s written acceptance on or before: 11:59 o’clock P M on The date that is
7 days after offer submittal by Buyer as evidenced by Buyer signature and date
on this agreement, Seller shall accept this offer by executing this Asset
Purchase Contract and Receipt and deliver to Broker. If Seller fails to accept
Buyer’s Offer, at Buyer’s option, the earnest money deposit shall be returned to
Buyer and this offer withdrawn. Unless otherwise stated, the time for acceptance
of any counteroffer shall be two (2) business days excluding any holidays.


4. CLOSING DATE: Closing Date for this sale shall be on October 28, 2011, or
alternatively 5 (Five) Days from expiration of Due Diligence Period, pursuant to
paragraph 12 hereof, or before if mutually consented in writing by Buyer and
Seller.


5. CLOSING AGENT, COSTS AND PRORATIONS: The parties hereby appoint Neil Schecht,
Attorney at Law as Closing Agent to receive, deposit and distribute funds for
the parties as set forth in this Contract. The parties agree that the Closing
Agent shall prepare and obtain escrow instructions, closing documents and
instruments evidencing the terms and conditions of this transaction as are
required for the closing and conduct the closing and provide for recording of
the documents. Buyer and Seller agree to execute said documents as are
reasonably requested by the Closing Agent and each is to pay one-half (1/2) of
Closing Agent’s fees and Closing Agent’s expenses. In the absence of any
agreement, between the parties, closing expenses such as judgment and lien
searches, documentary stamp taxes and the recording of UCC-1 financing
statements in County and State records will be allocated according to local
custom. Documentary stamps, intangible tax, recording of the UCC-1’s and any
other fees related to Buyer’s financing of the transaction shall be paid by the
Buyer. Such expenses shall include a judgment and lien search, documentary stamp
taxes and the recoding of UCC-1 financing statements in County and State
records. Such closing documents shall include Seller(s) and Buyer(s) Affidavits,
Closing Agreement, Bill of Sale, Promissory Notes, Security Agreement, Closing
Statements, and other documents as may be necessary, in the opinion of the
Closing Agent, to effectuate the transaction. The parties agree that the Closing
Agent shall not be representing either Seller or Buyer. All transferable taxes,
insurance, licenses, rents, utilities and any other customarily prorated items
shall be prorated as of the date of Closing.


6. INCORPORATION BY BUYER AND ASSIGNMENT OF CONTRACT: It is acknowledged and
agreed that Buyer may elect to incorporate. In such event, the Buyer shall
assign this Contract to the newly formed corporation. Buyer shall cause the
corporation to ratify and adopt the terms and conditions of this Contract. The
original Buyer shall continue to be personally liable for the performance of the
terms, covenants and conditions herein. In the event the Buyer is a corporation,
the signatory to this Agreement shall, in addition to the corporation, be
personally liable for the performance of the terms, conditions and covenants
contained herein. This contract may not be assigned to any other entity without
the approval of the seller. “Corporation” in this context shall also include a
Limited Liability Company or “Sub S’ Corporation.


7. BUSINESS TRADE NAME: Seller hereby grants Buyer, effective with Closing of
this sale, any and all rights held by Seller in the Trade Name, K9 Bytes,
Inc.and/or in the Web Domain Name(s), if any, and any variations thereof. Seller
hereby waives any rights thereto, and shall not, after Closing, make use of such
names and/or Web Domain Name(s), directly or indirectly. If corporate and/or
business Trade Name(s) of Seller are the same or similar, Seller shall be
obligated to change its corporate name to a name unrelated to such name within
thirty (30) days of closing.


8. WARRANTY, INDEMNIFICATION AND RIGHT OF SET-OFF: Seller warrants and
represents that all outstanding liabilities of the Business, except as
specifically set forth herein on Schedule E, shall be paid in full pursuant to
Closing of this sale and that Buyer shall receive possession of the Business
assets free and clear of any encumbrances, other than security interests which
may be created pursuant to this transaction. Seller indemnifies Buyer and shall
hold Buyer harmless from all above mentioned existing liabilities, debts,
claims, actions, losses, damages and attorney's fees, existing or that may arise
from, or be related to Seller's past operation and ownership of the Business,
except those assumed by Buyer as set forth on Schedule E. In the event Buyer
should become aware of any such claims against the Business not disclosed by
Seller, Buyer shall promptly notify Seller in writing of such claims. In the
event Seller does not satisfy said claims, such claims shall be deducted from
Seller’s proceeds at Closing, or Buyer may, at its sole option, subsequent to
Closing, pay such claims and receive full credit against the next payment(s) due
under any Promissory Note owed to Seller pursuant to this contract. In the event
that there is no Promissory Note owed to Seller, the Parties agree that Closing
Agent shall retain $N/A from Seller's closing proceeds for a period of N/A (N/A)
months to secure Seller's indemnification responsibilities as provided herein.
Closing Agent is hereby directed to pay Seller all funds remaining upon the
expiration of the holding period except in the event of a dispute.
 
 
 

--------------------------------------------------------------------------------

 
9. INVENTORY OF GOODS: Inventory included
xYes
No.



If yes, it is agreed that inventory of marketable goods to be included in Total
Purchase Price shall be $Estimated 1,000, at Seller’s cost, as evidenced by
invoices. Buyer and Seller shall take an itemized physical count of these goods
prior to Closing, and an increase or decrease as compared to this amount shall
adjust the Total Purchase Price. In no event shall this adjustment amount exceed
$1,000 of the stated amount. Where applicable, an Increase shall be added to the
Promissory Note owed to Seller, and if one does not exist then Seller agrees to
finance this amount payable in 12, (Twelve) equal monthly installments, first
payment commencing thirty (30) days after Closing, with interest at the rate of
6% per annum, and a Decrease shall reduce cash at closing.


10.  
ACCOUNTS RECEIVABLE:



[  ]A. Accounts Receivable of the Business for work done, or goods sold to date
of Closing (hereinafter, referred to as “Seller's Accounts Receivable”) shall be
retained by Seller and are not assets conveyed to Buyer in this transaction.
Buyer will forward to Seller any payments received by Buyer with respect to
Seller's Accounts Receivable, will cooperate with Seller in providing any and
all correspondence, or other documents received by Buyer with respect to
Seller's Accounts Receivable, and will otherwise cooperate with Seller in
enabling Seller to collect Seller's Accounts Receivable.
 
[ X ]B. It is agreed that Seller's Accounts Receivable of $25,483.31 is included
in Total Purchase Price. Details of these receivables include name, account
number, amount and aging, and shall be delivered to Buyer at Closing. Any
increase or decrease before Closing, as compared to this amount, shall adjust
Total Purchase Price. Where applicable, any increase shall be added to
Promissory Note owed to Seller, and if one does not exist then Seller agrees to
finance this amount payable in n/a, (n/a) equal monthly installments, commencing
thirty (30) days after Closing, with interest at the rate of n/a% per annum, and
a decrease shall reduce cash at closing. All Accounts Receivable transferred
shall be fully guaranteed by Seller, and if uncollectible within 180 days, may
be set-off against next payment(s) due from Promissory Note owed to Seller,
where one exists. In the event that there is no Promissory Note owed to Seller,
the Parties agree that Closing Agent shall retain $n/a from Seller's closing
proceeds for a period of n/a (n/a) days to secure Seller's indemnification
responsibilities.


11. ACCOUNTS PAYABLE: All Accounts Payable accruing to date of Closing of sale
shall remain the responsibility of Seller and are not included in this sale
unless agreed to by both parties and noted in Schedule E. Immediately from and
after Closing of this sale, all subsequent Accounts Payable shall be the sole
responsibility of Buyer.


12. BUYER’S INFORMATION: Buyer agrees to provide Seller, at Seller’s request,
Buyer’s financial statements and other credit information that Seller deems
necessary to proceed with the Business Information Due Diligence process, as per
paragraph 13 below, and as a condition of providing Seller financing, if any, as
per this contract.


13. DUE DILIGENCE: Seller warrants that all information supplied to Buyer by
Seller is true and correct and is a fair and accurate representation of
financial condition and results of operation of the Business. From Effective
Date, Buyer shall, at its option, have 3 (Three) business days (five days, if
left blank) to request through Broker in writing, any of Seller’s business
information, and financial documents necessary to verify all the Seller’s
Business Information supplied by Seller to Buyer, including a copy of any
existing lease(s). Seller shall have 3 (Three) business days (five days, if left
blank) to furnish all requested information and Buyer shall have 20 (Twenty)
business days (seven days, if left blank) hereinafter referred to as “Due
Diligence Period,” after receipt of said documents to verify this information.
Buyer shall have right to cancel this transaction, in its sole discretion, if
Seller fails to provide requested information, or if Buyer becomes aware that
Business has not adhered to generally accepted business standards, or if there
is a ten (10) percent negative variance from any of the financial information
originally provided by Seller. Such notice of cancellation must be submitted in
writing to Broker prior to expiration of Due Diligence Period, and all deposits
shall be immediately returned to Buyer, and this Contract shall become null and
void. Failure of Buyer to notify Broker within time specified shall constitute
Buyer's waiver of this provision. Buyer agrees to return all information
supplied by Seller for the Due Diligence Period at time of written cancellation.
Until the closing of this transaction or indefinitely upon cancellation of this
Contract, the parties shall not disclose or communicate any “Confidential
Information” of prospective Buyer or Seller to any person or entity other than
Buyer’s or Seller’s attorneys, accountants, or real estate and business
consultants, nor use said Confidential Information for any purpose or reason
other than negotiating and closing of the proposed transaction. For purpose of
the preceding sentence, “Confidential Information” means, but is not limited to,
any information regarding Seller’s business methods, business policies,
procedures, techniques, research or development projects or results, sales
information of any kind, financial information of any kind including the price
and terms of the proposed transaction, Seller’s accounts and customer lists,
trade secrets or other knowledge or information possessed by Seller, which is
not generally known to individuals outside of Seller, including Seller’s
officers, employees, consultants, and advisors.


 
 

--------------------------------------------------------------------------------

 
14. BUYER’S ACKNOWLEDGMENT: Buyer hereby acknowledges that Buyer is relying
solely on Buyer’s own inspection of the Business and the representations of
Seller regarding the prior Business operating history, the value of the assets
being purchased and all other material facts. Broker(s) neither represented nor
warranted the accuracy of any facts, figures, books, records, memoranda,
financial information or data, of any kind, concerning the operations of Seller.
Broker has not conducted any independent investigation whatsoever of the
Business and the information provided by Seller to Broker. Moreover, Buyer
acknowledges that Broker has not verified any of the representation made by
Seller.


15. SELLER’S ACKNOWLEDGMENT: Seller acknowledges that Broker made no
representations concerning the creditworthiness, integrity or ability of Buyer
to complete this transaction. Seller has relied solely on Buyer’s
representations with respect thereto. Seller acknowledges that the Broker has
performed all its duties pursuant to the listing agreement and has earned its
compensation as set forth therein.


16. FAMILIARIZATION: Joshua Candamo ______________________ agrees to spend, at
no cost to Buyer, _See Paragraph 48______________ ( ) days commencing after
Closing Date, during normal business hours, in an advisory capacity only to
assist Buyer and its employees in the orderly transfer of the Business.


17. NON-COMPETITION: Seller, if an entity, all of its principle shareholders,
directors, officers, members or partners, shall enter into a valid
Non-Competition agreement protecting all of the legitimate business interests
conveyed by Seller to Buyer under this Contract for purposes of this paragraph
only. This Contract shall comply with provisions of Section 542.335, Florida
Statutes. Restraint shall be reasonable as to time, place and manner of
enforcement. Seller agrees not to compete, directly, indirectly or in any
manner, or engage in a business similar to the Business being purchased, nor aid
or assist anyone else, except Buyer, to do so within these limits, nor solicit
in any manner any accounts or customers of the Business, nor employ or contact
any employee of the Business, nor have any interest, directly or indirectly, in
such a business except as an employee of Buyer, provided, however, that Buyer’s
right to enforce this portion shall terminate in the event that Buyer is in
default under any material term of this Contract or of the closing documents.
Restraint associated with this contract shall be enforceable for a period of 3
(Three) years effective from date of Closing, within ( ) miles of the Business
being purchased or in the following geographic area See Paragraph 48. Buyer’s
right to enforce this provision shall terminate in the event that Buyer is in
default of any material term of this Contract that is not cured within sixty
(60) days. The parties acknowledge that there are legitimate business interests
justifying this restrictive covenant, and that covenant is reasonably necessary
to protect the interest justifying the covenant.


 
 

--------------------------------------------------------------------------------

 


18. BILL OF SALE: Seller shall deliver a Bill of Sale to Buyer at closing
conveying all equipment, furniture, other personal property and fixtures
included in this sale as per attached Schedule A. Seller warrants that it has
good and marketable title, free and clear of all liens and encumbrances, except
any liens or encumbrances disclosed herein. Seller shall additionally provide to
Buyer a list as per attached Schedule B, if applicable, of all leased, loaned,
or borrowed assets.


19. CONDITION OF EQUIPMENT: All equipment, furniture, fittings, personal
property and fixtures included in this sale, as per attached Schedule A, are
being purchased on an “as is” basis, without warranties of merchantability, or
fitness for any particular purpose. However, at Closing of this transaction, all
equipment shall be in good working condition. Buyer shall be responsible for
inspecting said equipment, in order to determine that, as of date of Closing,
said equipment is in good working condition. In the event that equipment is not
in good working condition, Seller shall repair, or replace equipment.


20. LITIGATION: Except as noted herein on Schedule F, Seller represents and
warrants that, to the best of its knowledge, there are no notifications of
violations, and no litigation, or proceedings pending against, or relating
directly or indirectly to the Business, its properties, or business activity,
nor does Seller know, or have reasonable grounds to know of any basis of any
such litigation, or proceedings relative to the Business, its properties, or
business activity.


21. OPERATION OF BUSINESS PRIOR TO CLOSING: Seller hereby agrees, from date of
execution of this contract to date of Closing, to carry on Business activities
and operations of the Business diligently and in substantially the same manner
as has been customary in the past, and shall not remove any item with the
exception of product inventory sold in the normal course of Business. Seller
warrants that the licenses and permits necessary to operate the Business are
current.


22. LEASE OF PREMISES: No less than ten (14) days prior to the Closing Date,
Seller shall assist Buyer in obtaining an assignment of current lease for the
business premises and Buyer shall assume said lease with Landlord’s written
consent where required. Buyer further agrees to furnish to Landlord personal
and/or corporate financial statements, or any other documentation that Landlord
may require for its consent. Furthermore, the Seller agrees to remain
responsible for the lease should the Landlord so require. Alternatively, at
Buyer’s option, Seller shall assist Buyer in obtaining a new lease on
substantially similar terms and conditions as Seller’s existing lease, to be
effective as of Closing Date. The parties acknowledge and agree that this
Contract and closing of the intended transaction are subject to and conditioned
upon Buyer obtaining an assignment of the existing lease of the Business
premises, or obtaining a new lease under reasonable market terms and conditions.
The parties shall equally pay any charges/fees imposed by landlord (application,
transfer, assignment fees, etc.)


23. BUSINESS PREMISES: Until possession is transferred to Buyer at Closing,
Seller agrees to maintain the Business premises, in substantially the same
manner as has been customary in the past. Including heating, cooling, plumbing
and electrical systems, built-in fixtures, together with all other equipment and
assets included in this sale, in good working order, and to maintain and leave
premises in a clean, orderly condition.


24. LOSS/DAMAGE: In the event there is any loss, or damage to the Business
premises, or any of the improvements, systems, equipment, or other assets
included in this sale at any time prior to Closing of this sale, the risk of
loss shall be the Seller’s responsibility. Should such loss/damage have a
material adverse effect on the Business, Buyer, at Buyer’s option, may choose to
cancel this Contract. Such notice of cancellation must be submitted in writing
to Broker in a timely manner, and all deposits shall be returned to Buyer and
Contract shall become null and void. Immediately from and after Closing of this
sale, all risk of loss, or damage shall be the Buyer’s responsibility.


25. BUSINESS DEPOSITS: Any and all amounts currently on deposit for benefit of
the Business for utility services, leases, insurance, etc., are and shall remain
the sole property of Seller and are not included as part of this transaction.
Buyer shall, effective with Closing, deposit such amounts as are necessary to
continue operation of the Business or Seller shall receive a credit for such
deposits.


 
 

--------------------------------------------------------------------------------

 
26. LICENSES AND PERMITS: Unless otherwise specified herein, Seller agrees to
cooperate with Buyer in obtaining, at Buyer's expense, any licenses, permits,
approvals or certificates necessary for continued operation of the Business.
Seller warrants that, to the best of its knowledge, the Business and Premises
meet, at time of Closing, all government regulations as to health, fire, zoning
and other licensing laws. Seller shall bear the cost of repairs and/or
alterations that are, or may be required to allow Buyer to operate the Business
in a lawful manner.


27. PRORATIONS: All transferable taxes, insurance, licenses, rents, utilities,
and other customarily prorated items, shall be prorated as of the Closing Date,
with the Closing Date being the responsibility of the Seller.


28. BUSINESS RECORDS: At Closing of this sale, Seller shall deliver to Buyer
copies of all customer accounts and records, and any other documents pertinent
to operation of the Business which Seller may have. Such records shall include
copies of those documents necessary to conduct business with suppliers and
customers of the Business.


29. BUSINESS TELEPHONE/WEB DOMAIN NAME(S): Seller agrees to transfer to Buyer at
Closing, and Buyer agrees to accept all of Seller's right, title, interest and
responsibility for the Business telephone number(s), Yellow Pages advertising,
Web Domain Name(s), and/or other advertising that refers to said telephone
numbers and/or Web Domain Name(s).


30. BUSINESS MAIL: After Closing, Seller agrees that all mail relating to the
Business shall be routed to Buyer, and Buyer agrees to promptly forward to
Seller any mail personalized to Seller.


31. TAX DISCLOSURE: Buyer and Seller acknowledge that certain Federal Income Tax
and State of Florida laws and taxes may be applicable to this transaction.
Furthermore, article 212.10, of the Florida Statutes governs sales tax liability
of parties involved in the sale or exchange of business assets. Broker discloses
existence of the statutory provision as well as the potential transferee
liability purported to be created therein, but specifically disclaims any
responsibility to determine extent to which the statutory provision is
applicable herein. Broker advises the parties to seek the assistance of
independent counsel. The parties acknowledge that Broker has advised them to
seek advice as to the allocation of the purchase price and complete IRS form
8594 as is required by law.


32. CONTRACT REVIEW: From date of acceptance of this contract, Buyer and Seller
shall have five (5) Business days to have this contract, which includes any
addenda or amendments to it, reviewed by their respective attorneys to verify
that the form and language only used herein adequately protects their respective
clients and to have the necessary changes made within such time, so long as the
substance of and material terms in this contract remain unchanged. If either
party seeks to modify this contract, such modifications must be submitted in
writing to the other party and Broker within five (5) days from the Effective
Date. In any event any such modifications may not in any way alter the basic
terms and conditions of this contract.


33. DEFAULT: In the event either party should default under this Contract, the
other party shall have the right to enforce this contract pursuant to paragraph
46. In the event of Seller’s breach of this Contract, Buyer shall be entitled to
the return of its deposit monies. In the event of Buyer’s breach of this
Contract, Buyer’s deposit monies shall be forfeited. Nothing in this provision
shall be construed to limit either Seller’s or Buyer’s right to pursue legal
remedies against the other party. Broker’s compensation shall be due and payable
upon demand, regardless of whether Seller or Buyer should default subsequent to
waiver of all contingencies.


34. ESCROW: Escrow Agent shall hold deposits in an escrow account, which will
not bear interest and subject to clearance, dispense deposits in accordance with
the terms of this contract. In the event of a dispute between Buyer, Seller
and/or Broker, which may involve funds held in escrow by Escrow Agent, all
parties shall agree to be bound under terms of Paragraph 44 hereunder. Broker,
if Escrow Agent, shall notify the Florida Real Estate Commission of such escrow
dispute in accordance with chapter 475 of Florida Statutes. The Escrow Agent
shall not be responsible for any acts or omissions unless it is the result of
intentional wrongdoing and the Escrow Agent shall have no liability upon making
delivery of any funds or documents which the Escrow Agent holds in accordance
with this contract.


 
 

--------------------------------------------------------------------------------

 
35. WAIVER: No waiver of any provisions of this contract shall be effective
unless delivered in writing, signed by the party against whom it is asserted and
any such waiver shall only be applicable to the specific instance to which it
relates and shall not be deemed to be a continuing waiver.


36. SEVERABILITY: In the event that any of the terms, conditions or covenants of
this Contract are held to be unenforceable or invalid by any court of competent
jurisdiction, validity and enforceability of the remaining provisions, or
portions thereof shall not be affected thereby and effect shall be given to the
remaining provisions.


37. SURVIVABILITY OF CONTRACT: The parties acknowledge this contract shall
survive Closing of this transaction as to terms and conditions herein. The
parties hereto acknowledge that this contract, including all covenants,
representations, warranties and agreements, shall survive the Closing of this
transaction.


38. ENTIRE AGREEMENT: This Asset Purchase and Sale Contract including any
addenda or amendments to it, constitutes the entire agreement and understanding
of the parties and cannot be modified except in writing executed by all parties.
All representations made herein shall survive the Closing.


39. TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Typewritten or handwritten provisions
inserted in this form and acknowledged by the parties as evidenced by their
initials shall control all printed conflicting provisions.


40. PARAGRAPH HEADLINES: Captions and paragraph headlines in this contract are
for convenience and reference only and do not define, describe, extend or limit
the scope or intent of this contract or any provision herein.


41. ENVIRONMENTAL: The parties acknowledge that they are aware of health,
liability, and economic impact of environmental matters relative to real estate
transactions, which may include the sale of the Business or lease of premises
where the Business is conducted. Broker specifically records that it does not
conduct, advise and/or have any knowledge of environmental matters nor does it
undertake or conduct analyses. The parties are urged to retain qualified
environmental professionals to determine whether any hazardous toxic wastes,
substances or other undesirable materials or conditions exist on the property
and if so, whether any health danger or other liability exists. Such substances
may have been used on the construction or operation of the Business or buildings
or may be present as a result of previous activities on the property. Various
laws and regulations have been enacted at the Federal, State and local levels
dealing with use, storage, handling, removal, transport and disposal of toxic or
hazardous wastes and substances. Depending upon past, current and proposed uses
of the property, the parties acknowledge that it is prudent to retain an
environmental expert to conduct a site investigation and/or building inspection.
If hazardous or toxic substances exist at the property, special governmental
approvals or permits may be required. In addition, cost of removal and disposal
of such materials may be substantial. Consequently, legal counsel and technical
experts should be consulted where these substances are or may be present.


42. AUTHORITY: The undersigned have full authority to enter into this Contract
and to conclude the transaction described herein. No agreement to which either
Buyer or Seller is a party prevents either of them from concluding this
transaction, nor is consent of any third party required. In the event Buyer is a
corporation, the signatory to this Contract shall, in addition to the
corporation, be personally liable for performance of all terms, conditions, and
covenants.


43. BINDING EFFECT: This contract shall bind and inure to the benefit of
successors, assigns, personal representatives, heirs and legatees of the parties
hereto.


 
 

--------------------------------------------------------------------------------

 


44. GOVERNING LAW: This Contract shall be governed by laws of the State of
Florida and the parties specifically agree to submit any claim arising out of or
relating to this contract, to resolution by a Court of competent jurisdiction.
The parties agree that jurisdiction and venue shall be in _Hillborough County,
Florida. In the event of litigation, prevailing party shall be entitled to an
award of its attorney’s fees and costs. The Broker shall be entitled to all
information and copies of all filings, pleadings, rulings and documents relating
to the lawsuit from the parties within 5 days after such papers are issued
without costs.


45. EFFECTIVE DATE/DAYS/TIME: Effective Date of this Contract is September 26,
2011. All reference to days in this contract shall mean calendar days except as
otherwise noted. Time is of the essence in this Contract.


46.  COMPENSATION AND DISCLAIMER: Consistent with the provisions of Chapter 475,
Florida Statutes,  Seller recognizes and acknowledges that David B. Lylis, and ,
is/are Broker(s) for this transaction and have earned their compensation,
payable, at Broker’s discretion. Broker shall be deemed to include all and any
other brokers with whom Sunbelt Business Brokers is cooperating. Both Buyer and
Seller further agree in terms of Section 475.42(1) (j) of the Florida Statutes,
that the Broker, at Seller’s and Buyer’s expense, shall have the right to place
any appropriate lien and encumbrance on the Business and/or Real Estate
necessary to collect any compensation and this shall be the necessary
authorization and consent as is required by the Statute. Buyer and Seller
further grant Broker a security interest under the Florida Uniform Commercial
Code in and to all furniture, fixtures, inventory, accounts receivable and
general tangibles of the Business as security for such commissions due in the
future arising out of any options which a Buyer may subsequently exercise, and
authorize Broker to file this Contract as a financing statement to perfect such
security interest. For the purpose hereof Buyer and Seller shall include any
corporation, which they may assign any of their rights to.


47. UNDERSTANDING: The undersigned Buyer and Seller expressly acknowledge fully
reading, understanding and receiving a true copy of this document and represent
that they have full authority to enter into this Contract and to bind themselves
to the terms herein. This is a legally binding and fully enforceable document.
Read it carefully. If you do not understand it, consult an attorney and/or
accountant. An electronic transmission of this document and any signatures shall
be considered for all purposes as originals.


48.  
See Rider to Asset Purcashe and Sale Contract attached



See Schedule C as referenced in Paragraph 1D and Rider to Schedule C attached
____________________________________________________________________________________


___________________________________________________________________________________________
___________________________________________________________________________________________


___________________________________________________________________________________________
___________________________________________________________________________________________
___________________________________________________________________________________________



 
THIS SPACE INTENTIONALLY LEFT BLANK – SIGNATURE PAGES FOLLOW


 
 

--------------------------------------------------------------------------------

 
INSTRUCTIONS TO CLOSING AGENT: Both Seller and Buyer direct the Closing Agent to
disburse at Closing the full amount of the brokerage fee specified in agreements
with the parties and via any cooperative agreements between the brokers, unless
such fees were retained from Escrow Funds or paid in advance in all or in part.
For reference purposes, the participating licensees, their Agency Status and
respective brokerage firms is printed below.


David B. Lylis
     
Broker Agent
 
David B. Lylis
Broker Agent       
Selling Real Estate Licensee (Print)
Agency
Listing Real Estate Licensee   (Print)
Agency Status
Status
       
Sunbelt Business Brokers, Inc.
 
Sunset Business Brokers of Tamara Bay
Selling Real Estate Firm
 
Listing Real Estate Firm
             



THIS IS A LEGALLY BINDING AND FULLY ENFORCEABLE CONTRACT, read it carefully. If
you wish counsel then please seek assistance from an attorney and/or accountant
prior to executing this document. Broker is not qualified to give legal or
financial advice. A facsimile copy of this document and signatures shall be


considered for all purposes as original.


DATED and RECEIVED on ______________ _______, _____ at the hour of
___________o'clock ___M.


The undersigned Buyer expressly acknowledges fully reading, understanding and
receiving a copy of this document.


Twin Peak Software, Inc.
Street Address: 309 W. Washington St., Suite 1225
BUYER: Printed Name
     
By: /s/ Shaun Passley, President
City: Chicago State: IL Zip: 60606
Signature
Title, if a Corporation
   
By: Shaun Passley
Phone: (312) 955- 0512
Printed Name
     



By: /s/ Shaun Passley who personally guarantees Buyer’s performance of this
Agreement.


SELLER'S ACCEPTANCE: I/we accept the foregoing offer and agree to sell the
above-described business and assets on the terms and conditions of the contract.
Seller acknowledges fully reading, understanding and receiving a copy of this
document.


DATED and ACCEPTED on _________________   _____, ________ at the hour of
____________o'clock ___M.


K9 Bytes, Inc.
Address: Y809 E Busch Blvd. Ste 106
SELLER: Printed Name
     
By: Joshua Candamo, President
City: Tampa State: FL Zip: 33617
Signature
Title, if a Corporation
   
By: Joshua Candamo
Phone: (813) 600 - 8223
Printed Name
     



 
 

--------------------------------------------------------------------------------

 






By: ____________________________________ who personally guarantees Seller’s
performance of this Agreement.




COUNTER OFFER: Accepted subject to the following terms and conditions set forth
below.   This Counter Offer shall be open for acceptance until
 
Total Purchase Price
 
Promissory Note
     
Real Estate Financing
Earnest Money
 
Assumption of Debt
 
Other
Additional Deposit
 
Third Party Financing
 
Cash at Closing



Furthermore, the provisions of the following paragraphs of the Contract shall be
amended as follows:
 
Upon acceptance by Buyer, the terms above shall be deemed to amend and shall
prevail over the terms contained in the Contract. All other terms of the
Contract shall remain in full force and effect.
 
Seller:
           
Printed Name of Signatory
 
Corporate Name if applicable
               
Signature - who personally guarantees
 
Title if applicable
 
performance of this Contract
         
Address:
 
Phone:
BUYER ACCEPTANCE OF COUNTER OFFER:
         
Buyer:
Date:
             



SELLER'S REJECTION: [___] Seller rejects Buyer’s offer and declines to Counter
Offer.


Date: _________________, ______
______________________________
_______________________
 
Seller’s Signature
Seller’s Printed Name





 
 

--------------------------------------------------------------------------------

 
ADDENDUM SCHEDULE


ADDENDUM: This Addendum shall be attached to and form a part of the Asset
Purchase and Sale Contract by and between _________________________, Seller and
________________________, Buyer for the purchase of


____________________________________. The terms and conditions contained in this
Addendum control this contract and should there be any discrepancies between
this Addendum and the Contract then this Typewritten or Handwritten Addendum
supersedes.






















 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
RIDER ATTACHED TO AND MADE A PART OF THAT
CERTAIN ASSET PURCHASE AND SALE CONTRACT (THE “CONTRACT”)
FOR THE PURCHASE OF THE ASSETS OF K9 BYTES, INC. BY AND BETWEEN TWIN PEAKS
SOFTWARE, INC. (THE “PURCHASER” OR “BUYER”) AND
K9 BYTES, INC. (THE “SELLER”)




1.           In the event of a conflict between this Rider and the Contract to
which it is attached, then, in all cases, the terms and conditions of this Rider
shall control.


2.           This Contract, and Buyer’s obligation to close, are contingent upon
Buyer obtaining a firm written commitment for a loan in the principal amount of
$154,250.00 or such lesser sum as Buyer is willing to accept, at current market
rates, and such other terms as may be acceptable to Buyer.  Buyer, at Buyer's
expense will apply for a loan of $154,250.00 from an SBA approved lender within
(10) days after the Effective Date and will utilize reasonable business efforts
to obtain such financing on or prior to September 30, 2011, and will notify
Seller as soon as reasonably practicable of acceptance or rejection of
financing.  As evidence of Buyer’s good faith effort to obtain such financing,
Buyer agrees to furnish a minimum of two (2) letters (or other written evidence
of rejection such as e-mails) from banks or other financial institutions or
sources of loans, that Buyer has not obtained financing.  If Buyer is unable to
obtain such financing and so notifies Seller on or before September 30, 2011,
the Contract shall be null and void and all amounts previously paid by Buyer
shall be immediately returned to Buyer.


3.           The earnest money deposit shall be deposited into Escrow within
three (3) business days after execution of this Rider.
 
4.           Anything in the Contract to the contrary notwithstanding, each
party shall be responsible for its own attorney’s fees in this transaction.  The
fee of Neil Schecht as escrow agent shall not exceed $1,500.00 per party.


5.           The Assets purchased by Buyer and included in the Contract, include
without limitation, the intellectual property known as K9 Bytes Software, all
telephone numbers, facsimile numbers, domain names, accounts receivable,
customer lists, tangible and intangible assets, promotional materials, files and
supplies, and such other personal property utilized in the operation of the
business of Seller, whether or not specifically identified herein or by
exhibit.  It is understood and agreed that the Purchaser is only purchasing the
Assets of the Seller.  Accordingly, the Seller shall continue to be responsible
for its liabilities, whether incurred prior to or after the Closing.


6.           Any credit to the Buyer or Seller resulting from changes to the
Accounts Receivable shall be made at closing as a decrease or increase to the
amount of the Promissory Note as Schedule C.
 
 
 

--------------------------------------------------------------------------------

 
7.           The third and fourth sentences of Section 6 are deleted in their
entirety.


8.           At or prior to Closing, Seller at Seller’s cost, will deliver to
Buyer:


 
a.
Current Uniform Commercial Code and Federal and State Tax Lien searches (State
and County) showing any liens of any nature that may affect the interest of
Seller, and delivered to Buyer prior to closing (to be provided at Seller’s sole
cost).  (Included with closing documents)
 

 
b.
Current State, Federal and Bankruptcy pending suit and judgment searches showing
any judgments or suits that may affect the interest of Seller and delivered to
Buyer prior to closing (to be provided at Seller’s sole cost); (Included with
closing documents)

 
 
c.
An Affidavit listing all suppliers and creditors of Seller and amounts due, if
any;



 
d.
A Stop Order or a satisfaction (tax clearance) of all sales, income and other
taxes due from all applicable taxing authorities as of the actual date of
Closing;



 
e.
A clearance from all applicable State departments regarding employment
security/unemployment;



 
f.
Certified copies of resolutions of the Board of Directors of Seller and of the
Shareholder of Seller (or the managers and members of Seller if Seller is a
limited liability company) authorizing the transfer of Assets;



 
g.
Certified copy of Certificate of Good Standing of Seller and certified copy of
appropriate resolutions; and



 
h.
Hold Harmless Agreement indemnifying Purchaser from and against any claim, loss,
cost or expense (including, without limitation, attorney’s fees) arising from
any and all tax liability over and above that which is set forth in a Stop
Order.



9.           The Seller (or if Seller is a corporation or limited liability
company or other similar entity, its shareholders, members or other owners,
jointly and severally) warrant, represent and agree that:


a.  
Standing.  The Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Florida, has the corporate power
and authority to carry out its business as now being conducted, and has full
power to execute, deliver and carry out the terms and provisions of this
Agreement and all instruments and documents to be delivered by it pursuant to
this Agreement, all of which have been delivered and validly authorized by all
corporate action required to be taken by the Seller.



 
 

--------------------------------------------------------------------------------

 
b.  
Valid/Binding.  This Agreement constitutes the valid and binding obligation of
the Seller and is enforceable in accordance with its terms except for the effect
of bankruptcy, insolvency, moratorium or other laws affecting the rights and
remedies of creditors.



c.  
Clear Title.  The Seller has now, and on the date of Closing will have good and
marketable title to, and can convey the Assets, free and clear of all liens,
claims, encumbrances, equities and charges.



The Seller has no liabilities which, if not paid or discharged, would become an
obligation of the Purchaser payable out of the Assets or create a lien, claim,
charge or encumbrance against the Assets.


d.  
Financial Statements.  The sales figures, expense figures, financial statements,
books of account and other financial information (hereafter, collectively, the
“Statements”) delivered to or inspected by the Purchaser in connection with the
transaction set forth herein are true and correct, to Seller's knowledge.  The
Seller represents and warrants that said Statements were prepared in accordance
with generally accepted accounting principles applied on a basis consistent with
prior years.  To Seller's knowledge the Statements contain a full and complete
record and account of the financial position and results of operations of the
Seller, and truthfully set forth all liabilities, assets and other matters, if
any, pertaining to the fiscal and financial condition of the business of the
Seller through the date of said Statements.  Acceptance by the Purchaser of said
Statements will not result in a waiver or limitation of the representations,
warranties, indemnities or agreements made by the Seller in this Contract.

 
e.  
An individual will be deemed to have knowledge of a particular fact or other
matter (“Knowledge”) if:

 
(1)  
that individual is actually aware of that fact or matter; or

 
(2)  
a prudent individual could be expected to discover or otherwise become aware of
that fact or matter in the course of conducting a reasonable investigation
regarding the accuracy of any representation or warranty contained in this
Agreement.



 
 

--------------------------------------------------------------------------------

 


The Seller warrants and represents that there have been no material changes in
the fiscal condition of the Seller’s business since the date of said Statements,
nor will there be, prior to the Closing, except transactions in the normal
course of business.


f.           Litigation; Claims; Compliance with Laws.  The Seller is not
a party to any litigation, lawsuit, proceeding or other action, whetherin law or
equity, through arbitration or otherwise, pending or threatened against either
the Seller or the Assets, by or with any person or governmental agency or
authority whatsoever except as set forth on Schedule 1, attached hereto and
incorporated herein.  The Seller, to  Seller’s knowledge is in substantial
compliance with every law, ordinance or governmental regulation applicable to
its business, merchandise and equipment, and the employment of its
employees.  The Seller, to the best of Seller’s knowledge and belief, has
operated from its inception, and will continue to operate through the Closing,
legally and in compliance with all conditions and requirements of all applicable
zoning laws, federal, state and local permits, orders, franchises and consents.


g.           Contracts.  Except as set forth in Schedule 2, Seller is not a
party to any contracts for outside services or maintenance, leases,
permits,licenses, certificates, liens, pledges, security agreements, employee
compensation, bonuses, retirement or fringe benefit contracts, orprograms,
whether or not deferred; union contracts, sales or purchase contracts, prepaid
contracts or coupons, or covenants not to compete on the part of the Seller,
which are material to the continued conduct of the Seller’s business as now
being conducted or with respect to which a default might materially and
adversely affect its properties, business or financial condition.  Correct
copies of all of the foregoing instruments, if any, have been furnished to the
Purchaser.


h.           Conduct of Business.  Through the Closing, the Seller will carry on
the operations of its business only in the ordinary course.  Inconnection
therewith, the Seller:


(1)  
Has continued and will continue to carry on the Seller’s business only in the
ordinary course in accordance with its established practices without change.



(2)  
Has permitted and will continue to permit the Purchaser and its representatives
reasonable opportunities to examine and make copies of all the records,
journals, books, contracts, and other documents or instruments of the Seller
relating to its Assets and business and have furnished the Purchaser with
reasonable information requested in connection therewith, and permitted the
Purchaser’s representative from time to time to examine, during normal business
hours or such other times as may have been agreed by the Purchaser and the
Seller, the Assets of the Seller and the physical facilities within which the
business is conducted.



 
 

--------------------------------------------------------------------------------

 
(3)  
Has used and will continue to use its best efforts to maintain and preserve the
Seller’s business, its customers and business reputation.



(4)  
Except as needed to maintain the ordinary course of business, has not, and will
not, without the Purchaser’s written consent, make any capital expenditures,
sold or sell any of the Assets transferred hereunder, cause any liens to be
placed against any of the Assets transferred hereunder, or entered or enter into
any transaction not in the ordinary course of business.

 
(5)  
Seller shall maintain best efforts to maintain consumables as represented in
this agreement (Schedule A)  used in the ordinary course of business, but shall
not be held liable for the depletion of consumables up to the value of $250.



(6)  
Has not increased and will not increase, without the Purchaser’s prior written
consent, the salary paid to any employees of the Seller or made or make any
payment or advances to any employee other than salary in the normal course of
business.  Provided, however, that Purchaser shall have no obligation to retain
any employee.

 
(7)  
Seller shall maintain all prepaid maintenance contracts, if  any, up to the date
of closing and shall provide a credit to Buyer for the balance of the term of
the contracts assigned to the Buyer at closing.  A list identifying those
contracts shall be part of Schedule A.




Prepaid Maintenance Contracts are not included as Accounts Receivable.  A
separate credit for Prepaid Contracts shall be given to Buyer at closing, which
credit is separate from the receivables or any adjustment of the Promissory Note
based on the amount of the receivables at the time of closing.
 
 
 
 

--------------------------------------------------------------------------------

 
i.           True Statements.  The representations and warranties of the Seller
contained in this Agreement or in any exhibit or other document delivered by the
Seller pursuant hereto, do not contain any untruestatement of a material fact or
omit any statement of a material factnecessary to make the statements contained
therein or herein not misleading.


j.             Representations Remade at Closing.  If the transaction
contemplated by this Agreement are consummated at the Closing, all of the
agreement, representations and warranties contained in this Agreement will be
true and correct at and as of the Closing Date with the same force and effect as
though made at and on said date and all of the agreements, representations and
warranties shall survive the Closing.


10.           The Seller will indemnify and hold the Purchaser harmless from
and against any and all claims, demands, suits, actions, judgments, expenses,
losses and costs (including without limitation, reasonable attorney’s fees and
costs) in excess of Two Thousand Dollars ($2,000.00 which may be payable by the
Purchaser, as a result of:


 
a.
any material inaccuracy of any representation or the breach of any warranty,
agreement or representation made herein by the Seller and/or the Shareholder.



 
b.
any failure by the Seller to perform or observe any term, provision, covenant,
agreement, condition or obligation required to be performed or observed by the
Seller and/or the Shareholder hereunder; or



 
c.
any debt, obligation or liability of the Seller not expressly assumed by the
Purchaser hereunder or any lien, claim, encumbrance, equity or charge on or
against the Assets not referred to herein or not assumed by the Purchaser
existing on or prior to the date of the Closing.



Seller shall have liability only for the amount by which such damages exceed Two
Thousand Dollars ($2,000.00).

Not in limitation of any other right or remedy, at law, equity or otherwise, of
Purchaser, upon notice to Seller specifying in reasonable detail the basis
therefore the Purchaser shall have the right to set-off against such sums, if
any, which may from time to time become due to the Seller.
 
 
 
 

--------------------------------------------------------------------------------

 
Purchaser will indemnify and hold harmless Seller, and will reimburse Seller,
for any damages (including without limitation, reasonable attorney’s fees and
costs) arising from or in connection with:


(a)           any breach of any representation or warranty made by Purchaser in
this Agreement or in any certificate, document, writing or instrument delivered
by Buyer pursuant to this Agreement;


(b)           any breach of any covenant or obligation of Purchaser in this
Agreement or in any other certificate, document, writing or instrument delivered
by Buyer pursuant to this Agreement;


(c)           any claim by any person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such person with Purchaser (or any person acting on
Purchaser's behalf) in connection with this transactions.


If the Closing occurs, Seller and shareholders will have liability (for
indemnification or otherwise) with respect to any breach of (i) a covenant
orobligation to be performed or complied with prior to the Closing Date or (ii)
a representation or warranty as to which a claim may be made at any time, only
if, on or before September 30, 2015, Purchaser notifies Seller or shareholders
of a claim specifying the factual basis of the claim in reasonable detail to the
extent then known by Purchaser.


11.           The remedies granted either party hereunder, and such remedies as
may exist either at law and/or equity, shall be cumulative.


12.           The Contract and Purchaser’s obligation to close are contingent
upon the granting of a lease to Purchaser for a term of five (5) years (or such
other period reasonably acceptable to Purchaser), with an option for five (5)
additional years, with rental payment of not more than the amount currently paid
by Seller.  In the event Purchaser and the Landlord of the premises containing
the business of Seller fail to agree on lease terms, then the Contract shall be
null and void and all amounts deposited by Purchaser shall be immediately
returned to Purchaser.


13.           Seller agrees that Seller will provide training to Purchaser and
assist in directing key personnel (office manager and technical support IT lead)
from 10:00 a.m. to 2:00 p.m. each week for a period of two (2) weeks after
Closing (the “Initial Training Period”) and from 10:00 a.m. to noon for two (2)
additional weeks thereafter (the “Secondary Training Period”) at no cost to
Purchaser.  All key personnel must be present and available during normal
business hours during any Training Period.  (The Initial Training Period and the
Secondary Training Period are collectively, the “Training Period”).  Seller will
be available for consultation with key personnel to direct training during
normal business hours during the entire Training Period.  After the Training
Period, Seller will be available for an additional thirty (30) days of
telephonic or electronic consulting training at the rate of $75.00 per hour, in
30-minute increments, billed and paid at the end of any such training.  Section
16 of the Contract is deleted in its entirety.


 
 

--------------------------------------------------------------------------------

 
14.           The Seller (and any owner, shareholder or member thereof) shall
enter into a Covenant Not To Compete Agreement providing that said person will
not engage, either directly or indirectly, in a competing business or solicit or
service the customers of Seller during the Training Period and for a period of
three (3) years from and after the Training Period.


15.           This Contract and Purchaser’s obligation to close, are contingent
upon Purchaser’s approval of the condition of the Assets within twenty (20) days
from the execution hereof (the “Inspection Period” or “Due Diligence
Period”).  During the Inspection Period, Purchaser and its agents shall have the
right to enter upon the Premises to inspect the Assets and to conduct
investigations at its sole cost and expense.  Seller shall cooperate with
Purchaser, or its agents, in arranging such inspections.  Without limitation of
the foregoing, Purchaser or Purchaser’s accountants or both may review the
Operating Reports and Income and Expense Statements, tax returns and other
business, sales and financial data of Seller and, in connection therewith,
Seller shall supply such documentation as Purchaser or Purchaser’s accountants
or other agents may reasonably request to facilitate such review.  Purchaser
shall conduct all such inspections and reviews in confidence and so as not to
interfere unreasonably with the operation of the business.  If Purchaser does
not approve the condition of the Assets or the business, for any reason in
Purchaser’s sole discretion, Purchaser shall give Seller a notice of disapproval
before expiration of the Inspection Period, and the Contract shall be deemed
terminated and null and void and all deposits of Purchaser shall be immediately
returned to Purchaser.


16.           All notices required to be given by the Contract shall be made in
writing either:


a.  
by personal delivery to the party requiring notice; or



b.  
by facsimile, followed by the mailing of the notice along with the proof of
transmission; or



c.  
by  mailing notice to the address of the party requiring notice, by certified
mail, return receipt requested as follows:



If intended for the Seller: K9 Bytes, Inc.
Attn: Joshua Candamo
13383 Arbor Pointe Circle  204
Tampa, FL 33617

 
 

--------------------------------------------------------------------------------

 
With a copy to: David Lanigan, P.A.
15310 Amberly Drive; Suite 250
Tampa, FL  33647
 
If intended for Purchaser:  Twin Peaks Software, Inc.
309 West Washington Street
Suite 1225
Chicago, Illinois  60606
 
With a copy to:  Daniel M. Loewenstein
Evans, Loewenstein, Shimanovsky
& Moscardini, Ltd.
130 South Jefferson Street, Suite 350
Chicago, Illinois  60661
Fax (312) 466-0819
 
or at such other address and to the attention of such other person as the
parties shall give notice as herein provided.  All such notices, requests and
other communications shall be deemed to have been sufficiently given, if by mail
as set forth in c above, upon deposit with the United States Postal Service,
whether actually received or not, or upon the date of delivery in a or b above.


17.           The parties agree to prorate telephone, electricity, gas, rents,
security deposits, license fees for licenses assumed, insurance, prepayments for
insurance assumed, prepaid expenses, etc. at Closing.


19.           The Contract shall not be assignable by the Seller.  The Purchaser
shall have the absolute right and authority to assign this Agreement and all of
its rights hereunder to any person, firm, corporation, limited liability
company, or other entity and any such assignee shall be entitled to all of the
rights and powers of the Purchaser hereunder.


20.           Neither the Contract nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against whom the enforcement of such waiver, modification,
amendment, discharge or termination is sought and then only to the extent set
forth in such instrument.


21.           All of the representations, warranties and agreements made herein
shall survive the execution of the Contract, the Closing and the transfer of
title of the Assets.  and shall endure until September 30, 2015.


 
 

--------------------------------------------------------------------------------

 


22.           The Contract (inclusive of this Rider) constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and all prior agreements have been merged into this Agreement.  There are no
understandings or agreements, verbal or otherwise, in relation thereto, existing
or that are enforceable between the parties except as herein expressly set
forth.


23.           The headings and titles used in the Contract have been inserted
for convenience of reference only and are to be ignored in any construction or
interpretation of the provisions hereof.


24.           The Contract shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives,
administrators, executors, successors and assigns.


25.           All sales, use and similar taxes as well as any and all filing and
recording fees which may be imposed by law or otherwise in connection with the
transfer of the Assets shall be paid by the Seller.


26.           The Contract (inclusive of this Rider) may be executed
simultaneously in two or more counterparts, each of which shall constitute one
and the same instrument.


27.           From time to time after the Closing, at the request of the
Purchaser, the Seller will execute and deliver to the Purchaser such other
documents, including but not limited to instruments of conveyance and transfer,
as the Purchaser may reasonably require so as to more effectively convey,
transfer and vest in the Purchaser title to the Assets.


28.           The Seller hereby represents and warrants to the Purchaser that
Seller shall be fully responsible for all broker’s fees and commissions and
expenses for Sunbelt Business Brokers of Tampa Bay.  Seller has not contracted
with any other broker, intermediary, finder, or any other party in connection
with this transaction.


29.           Gender references used herein shall be modified as required to
meet the circumstances.  Whenever the context so requires, the plural shall
include the singular and vice versa.


[Signature page attached]




 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.




SELLER:
 
K9 BYTES, INC.
A Florida Corporation
 
 
By: /s/ Joshua Candamo
 
Its: Joshua Condamo, President
PURCHASER:
 
TWIN PEAKS SOFTWARE, INC.
an Illinois corporation,
 
 
By: /s/ Shaun Passley
 
Its: Shaun Passley, President
 
 
 
 
   


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule A
       
Item
Size
Quantity
Brand
Model
K9 Bytes Software
       

 
Software Description: The K9 Koordinator is a complete management system for pet
resorts (boarding kennels), pet daycare centers, and other providers of pet care
services such as pet grooming and training. The K9 Koordinator was designed to
efficiently and easily manage scheduling, clients, pet information, services,
and retail information. The K9 Koordinator (all versions except Corporate) was
developed using VB6 and a MS Access database. The K9 Koordinator Corporate
version was developed using VB6 and a MS SQL Server Express database. Our
intellectual property includes source code for the K9 Koordinator as well as all
modules that interface with the K9 Koordinator developed by K9 Bytes, namely
payment integration module, QuickBooks uplink, Biometric Manager, Pet Tracker,
K9 Kiosk, and Electronic Signature. The QuickBooks up-link manager was developed
using VB.NET and a MS SQL Server  Express database used for up-link settings
configuration. Intellectual property includes all reports developed with Crystal
reports 10 for all VB6 applications. intellectual property includes source code
for K9 Bytes CRM (customer relations management system that links our technical
support, website, and support tickets generated by clients). The CRM was
developed using .NET C#, MS SQL Server Express. Intellectual property
includes source code for the partially developed K9 Konnect (unfinished software
for future release) to manage online (web-based) reservation scheduling and
client control. The K9 Konnect was developed using VB.NET, Ajax, and MS SQL
Server Express
 
FF&E
       
Monitor
14"
1
Sony
SDM-M81
Keyboard
Used
1
DELL
SK 8115
CPU
Used
1
DELL
Dimension 3000
Printer
Used
1
Epson
Photo R280
Laser Printer
Used
1
HP
CP3525dn
2 Line Phone
Used
1
AT&T
983
Monitor
15"
1
DELL
 
Keybord
Used
1
Logitech
SK2930
CPU
Used
1
Asus
T3-P5G965
Printer
Used
1
HP
OfficejetPro 8500
Sellador de Discos
Used
1
Seal-A-Tron
Repak
Master  Heat Gun
Used
1
Master Appla Corp
HG-301A
AC Mulitiples
Used
5
Staples
 
Microwave Oven
Used
1
Sumbean
SMW750
Trash Cans
Used
3
Walmart
Desk
Cash Drawer
Used
1
Apg
S400
Kiosk
Used
1
K9Bytes
Show Display
Pole Display (Demo)
Used
1
Logic Controls
PD3000-BK
Collar Printer Pet Detect (Demo)
Used
1
Star
TSP700
Barcode Scanner
Used
1
Motorola
Ls2208
Receipt printer (Demo)
Used
1
Star
TSP600
Signature Pad
Used
1
TOPAZ
TLBK462HSBR
Fingerprint Reader
Used
1
Digital persona
4500
Logitech
Used
1
Webcam
V-UBE43
File Cabinets 3 draws
Used
2
IKEA
ERIK 401.129.15
File Cabinets 2 draws
Used
1
Staples
 
CPU
Used
1
HP
P6112P
Monitor
20"
1
HP
W2338H
Keyboard
Used
1
HP
KU 0841

 
 
 

--------------------------------------------------------------------------------

 
Desk
71.5 x 30
1
Formica metal Frame
 
CPU
Used
1
DELL
Precision T3400
Monitor
16"
1
ViewSonic
VS11354
Monitor
15"
1
Acer
AL1916 Asd
Speakers
Used
1
Logitech
S120
Work Group Switch
Used
1
Linksys
E6o08W
2 Line Phone
Used
1
AT &T
992
2 Line Phone
Used
1
AT &T
992
Monitor
19"
1
DELL
REV A00
Monitor
19"
1
DELL
REV A00
CPU
Used
1
HP
Pavillion A43161
Keyboard
Used
1
HP
5335U
Desk
60 x 30
1
Wood
 
Monitor
15"
1
DELL
REV A03
CPU
Used
1
DELL
Dimencion 3000
PC Sound System
Used
1
ALTEC
AC533
2 Line Phone
Used
1
AT&T
992
Wireless Phone
Used
1
UNIDEN
6
File Cabines 5 Draws
Used
1
Staples
 
Monitor Touch Screen
12"
1
eLO
 
CPU
   
CPU
 
Monitor
18"
 
HP
2009m
CPU
Used
 
DELL
Optiplex 360
Surge Protection/Battery
Used
2
APC
ES 550
Formiaca Tables
30 x 30
8
Formica Frame
 
Formica Printer Caddy
15.5 x25.5
1
   
Formica Comp Desk
32 x 20
     
Organizer Shelf 16 Spaces
Used
1
IKEA
Expedit002.086.46
Neat Receipt Scanner/Printer
Used
1
Neat Receipts
SCSA4601EU
Scotch Tape Dispencer
Used
1
3M
3M
DSL Router
Used
1
Linjksys
BEFSR81
Netgear Switch
Used
1
Ntegear
GS605 v2
Memory Card Readr
Used
1
ScanDisk
RS-MMC-DV
2 Hole Puncher
Used
1
Corner office
 
Chairs
Used
10
   
Cloth Rack and hangers
Used
1
Target
 
Wall boards
Used
3
Staples
 
Books
Used
10
Many
 
Vacum Cleaner
Used
1
Eureka
The Boss
Refrigerator
Used
1
Magic Chef
 
USB Cord
New
5
ST LAB
USB-RS 232
Collar Printer Pet Detect (Demo)
New
1
Star
TSP700
Inventory for Resale
       
Manuals
New
9
K9Bytes
 
Web Cams
New
7
Microsoft
VX 5000
Magnetic Strip Reader
New
12
MAGTEK
 
Printer Receipts
New
26
Bluestar
 

 
 
 

--------------------------------------------------------------------------------

 
PC Charge
New
5
Verifone
 
Consumables
       
Envelopes No. 10 security 2 Window
4 1/8 x 9 1/2
750
Office Depot
634-016
Envelopes No. 10
4 1/8 x 9 1/2
1000
Staples
187013
Ink Red Fluorescent
22 ml
3
Pitney Bowes
797Q
Ink Black Cartrige
New
1
HP
C4906A
Ink Yellow Cartridge
New
1
HP
C4905A
Ink Cyan Cartridge
New
1
HP
C4903A
ink Magenta Cartridge
New
1
HP
C4904A
Ink Cyan Cartrige
New
1
Epson
T0782
Ink Magenta Cartrige
New
1
Epson
T0783
Ink Yellow Cartrige
New
1
Epson
T0784
CD Cases
New
100
Meritline.com
P12WH1
CD -R Printable
New
150
Staples 700 MB
13172
ID  Laminated Badges
New
2
Avery
2951

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
[ex10-1.jpg]
 
FLORIDA COOPERATING BUSINESS BROKERS ASSOCIATION


SCHEDULE ‘C’


Promissory Note (per Paragraph 1D):


By a duly executed Promissory Note, in a form reasonably acceptable to both
parties, as set out in this Schedule made in favor of and to be delivered to
Seller at closing, payable in One Hundred Twenty (120) equal consecutive monthly
payments of $341.42, which includes interest at the rate of 6% per annum. The
first payment shall be due and payable Thirty (30) days from Closing. This
Promissory Note is subject to a Balloon payment of all remaining principal and
interest in the approximate sum of $23710.44 on the 36th payment.


FINANCING NOTES:
All Seller financing shall have no prepayment penalty. Unpaid balance of any
promissory note or other deferred indebtedness to be assumed by Buyer and
mentioned above is approximate and verification copies of such must be provided
as per paragraph 5 and Schedule E – Assumed Liabilities. Any adjustments thereto
shall be made to the cash portion of the purchase price paid at closing.


SECURITY AGREEMENT:
At the time of Closing, Buyer shall execute a Promissory Note in favor of
Seller, personally and individually guaranteed by all principals of Buyer, if
Buyer is a corporation, or by all members and managers, if Buyer is a limited
liability company, and with spousal joiner where applicable. Such note shall be
secured by a standard form Security Agreement,
giving Seller a lien against all assets purchased hereunder. Buyer shall further
execute UCC-1 financing statement, and all other documents necessary to record
the transaction. Collateral for the debt evidenced by the Promissory Note shall
include the following:


A. All assets used in the Business as a going concern, including, but not
limited to, those listed on Schedule A, together with all substitutions and
replacements, as well as product inventory of the Business, Accounts 
Receivable, and all records used as a going concern.


B. A collateral assignment of the Lease Agreement, as consented to by the
landlord if required by the lease, indicating that a default in either the
Promissory Note, if one exists, or the Lease Agreement by Buyer shall constitute
a default in both, giving the Seller, at Seller’s option, the right to assume
the Lease Agreement, re-enter the premises, and take control of the Business.
 
 
 

--------------------------------------------------------------------------------

 
[ex10-1.jpg]
 
FLORIDA COOPERATING BUSINESS BROKERS ASSOCIATION


SCHEDULE ‘D’


Third Party Financing (per Paragraph 1E):


Buyer agrees as part of the purchase price to apply for $154,250 in third party
financing.


Conventional Financing


Within ( ) days from the Effective Date per paragraph 45, Buyer shall, at their
expense, apply for a loan of $ with an interest rate not to exceed % per annum,
amortized over a period of ( ) years and due in no less than ( ) years.


Buyer will use best efforts to obtain such financing and will immediately notify
Seller in writing of acceptance or rejection by lender. This Contract is
contingent upon Buyer obtaining such financing. Buyer must furnish proof of a
minimum of two (2) rejection letters from banks or other financial institutions
as verification that Buyer financing has not been obtained.
 
Buyer agrees that if after forty-five (45) days, Buyer has been unable to obtain
a commitment, the Seller shall have the option of (A) extending the financing
period in writing for Seller, or (B) Seller may elect to terminate the Purchase
Agreement and the Purchase Agreement shall be null and void and all deposits
shall be returned promptly to Buyer.
SBA Financing Within Ten (10) days from the Effective Date per paragraph 45,
Buyer shall, at their expense, apply for a loan of $154,250.00 with an interest
rate not to exceed 6% per annum, amortized over a period of ten (10) years and
due in no less than ten (10) years. Buyer will use best efforts to obtain such
financing and will immediately notify Seller in writing of acceptance or
rejection by lender. This Contract is contingent upon Buyer obtaining such
financing. Buyer must furnish proof of a minimum of three (3) rejection letters
from banks or other financial institutions as verification that Buyer financing
has not been obtained.


 
 

--------------------------------------------------------------------------------

 
Buyer agrees that if after forty-five (45) days, Buyer has been unable to obtain
a commitment, the Seller shall have the option of (A) extending the financing
period in writing for Seller, or (B) Seller may elect to terminate the Purchase
Agreement and the Purchase Agreement shall be null and void and all deposits
shall be promptly returned to Buyer.


It is agreed that Seller will provide all of the documents required by the SBA
Lender in order to assist Buyer in obtaining the loan. Seller acknowledges and
agrees that the due
diligence period will be extended by the time required to obtain the SBA
commitment. Seller also agrees the closing is contingent on the successful
funding by the SBA lender. Seller agrees to return all deposits if Buyer cannot
obtain a SBA loan, and Seller then has the option to (A) terminate the Purchase
Agreement or (B) Buyer and Seller may agree, at Seller’s option, to renegotiate
the Purchase Agreement. If Seller terminates the Purchase Agreement, the
Purchase Agreement shall be null and void and all deposits shall be promptly
returned to Buyer.


Seller shall submit all additional information requested by SBA lender in a
timely manner.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
RIDER ATTACHED TO AND MADE A PART OF THAT CERTAIN ASSET PURCHASE AND SALE
CONTRACT (THE "CONTRACT")
SCHEDULE C
FOR THE PURCHASE OF THE ASSETS OF K9 BYTES, INC, BY AND BETWEEN TWIN PEAKS
SOFTWARE, INC. (THE "PURCHASER" OR
"BUYER") AND
K9 BYTES, INC. (THE "SELLER”)


 
1.          In the event of a conflict between this Rider and the Contract to
which it is attached, then, in all cases, the terms and conditions of this Rider
shall control.
 
2.          At Schedule C, delete the first paragraph and insert the following:
 
"By a duly executed Promissory Note, in a form reasonably acceptable to both
parties, as set out in this Schedule made in favor of and to be delivered to
Seller at Closing, with a principal amount of $30,750.00, payable in equal
monthly installments of principal and interest, with an interest rate of six
percent (6%) per annum, amortized over ten (10) years. The monthly payment of
principal and interest shall be $341.42. The first payment shall be due and
payable thirty (30) days from Closing. This Promissory Note is subject to a
Balloon payment of all remaining principal and interest on the 36th Payment."
 
At Schedule C, in the third paragraph, at the end of the first sentence, delete;
 
"personally and individually guaranteed by all principals of Buyer, if Buyer is
a corporation, or by all members and managers, if Buyer is a limited liability
company, :and with spousal joiner where applicable."
 
At Schedule C. in the third paragraph, delete the second sentence, and insert
the following:                                            :
 
"Such Note shall be subordinate to any bank or other financial institution
financing and shall be: secured by a stock pledge agreement of all issued and
outstanding capital stock of Buyer."
 
Delete subparagraph A of Schedule C in its entirety.
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 
 
SELLER:
PURCHASER:
   
K9 BYTES, INC.
TWIN PEAKS SOFTWARE, INC.
A Florida Corporation
an Illinois corporation
   
By: /s/ Joshua Candamo
By: /s/ Shaun Passley
Its: Joshua Candamo, President
Its: Shaun Passley, President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Addendum to Purchase and Sale Agreement
dated September 26, 2011 between
Twin Peaks Software, Inc and K9 Bytes, Inc, a Florida Corporation for the sale
of the assets of K9 Bytes, Inc, a Florida Corporation.
 
The undersigned agree that the Buyer of K9 Bytes, Inc a Florida Corporation
shall be K9 Bytes, Inc. an Illinois Corporation.
 
K9 Bytes, Inc, an Illinois Corporation shall replace Twin Peaks Software, Inc.
in all occurrences in the Purchase and Sale Agreement, Schedules and Riders
dated September 26, 2011 between Twin Peaks Software, Inc and K9 Bytes, Inc, a
Florida Corporation for the sale of the assets of K9 Bytes, Inc, a Florida
Corporation.
 
October 18, 2011
 
 
For K9 Bytes, Inc. A Florida Corporation
For Twin Peaks Software, Inc.
Joshua Candamo
Shaun Passley
   
Its: President
/s/ Shaun Passley
/s/ Joshua Candamo
Signature
     
For K9 Bytes, Inc. an Illinois Corporation
 
 
Shaun Passley
 
Its: President
 
/s/ Shaun Passley


 
 
 
 

--------------------------------------------------------------------------------

 